Citation Nr: 9904878	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether an apportionment of the veteran's VA pension benefits 
in a monthly amount of $112, is proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 Special 
Apportionment Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
granted the appellee an apportioned share of the veteran's VA 
benefits.  

The appellee in this case is the veteran's estranged spouse.  


REMAND
	
A review of the present appeal reveals that in October 1997, 
the veteran's spouse filed a claim for an apportioned share 
of the veteran's VA pension benefits, on behalf of her son.  
In a subsequent letter, received in November 1997, the 
veteran's spouse indicated that she and the veteran had been 
separated since September 1997, and the parties' son lived 
with her.  The Board notes that the veteran's and the 
appellee's son was born in January 1971; pursuant to an 
October 1990 rating decision, the son was deemed permanently 
incapable of self-support, by reason of mental retardation.

In November 1997, the RO sent the appellee a request for 
information, regarding her claim for an apportionment of the 
veteran's benefits.  She was requested to provide financial 
information, a copy of her marriage certificate, and her 
son's birth certificate.  There are two copies of the 
foregoing letter in the veteran's claims file, but they are 
both addressed to the appellee.  It does not appear that the 
veteran was sent a copy of the foregoing letter.  Rather, the 
veteran was sent a different letter, dated in November 1997, 
which requested information regarding the status of the 
veteran's dependents, but does not mention the claim for 
apportionment.  More significantly, the veteran was not given 
an opportunity to provide any financial information.  In 
December 1997, the RO issued a Special Apportionment 
Decision, granting an amount of $112 per month to the 
appellee and child.  The decision indicated that there was no 
evidence of the veteran's expenses.  

In light of the foregoing, it is the Board's opinion that 
further development is needed in this case to ensure that all 
due process requirements are satisfied.  Therefore, this case 
is REMANDED to the RO for the following:


1.  The veteran should be given an 
opportunity to submit evidence regarding 
his monthly finances.  

2.  Thereafter, the RO should review the 
claims file and ensure that all contested 
claims procedures have been followed, and 
proceed with readjudication of this 
appeal.  If the benefit sought remains 
denied, a Supplemental Statement of the 
Case should be furnished to the appellee 
and the veteran, and they should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development and to ensure that all due process requirements 
are satisfied.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellee and the veteran are free to submit 
any additional evidence they desire to have considered in 
connection with the current appeal.  No action is required of 
either party unless notified.




______________________________
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


